Citation Nr: 1453758	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  04-16 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits. 


WITNESS AT HEARING ON APPEAL

Decedent and his brother


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The decedent served on active duty from February 1968 to November 1972.  He was discharged from service under other than honorable conditions.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The decedent and his brother testified before the Board sitting in Washington, D.C. in March 2007. A transcript of the hearing is associated with the claims file. 

In May 2007, the Board denied entitlement to VA benefits on the basis of the character of the decedent's discharge.  The decedent appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated and remanded the appeal for further development in accordance with the instructions in the Memorandum Decision. 

The decedent died in February 2009.  In October 2009, the Board dismissed the appeal.  The decedent's mother, however, submitted a timely petition for substitution.  In September 2011, the RO granted substitution of the decedent's mother as his surviving parent and is now the appellant in this appeal.  38 U.S.C.A. § 5121A (West 2002).  

In May 2009, the appellant was informed that the Veterans Law Judge who presided at the decedent's hearing was no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2014).  At that time, the Board offered the appellant the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2014).  In May 2009, the appellant responded that she did not wish to appear at a hearing. 

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

This case was remanded by the Board for further development in February 2012.  


FINDINGS OF FACT

1.  The decedent enlisted on February 9, 1968 with a 3 year period of obligation.  He was given a short term honorable discharge on October 2, 1969 and reenlisted on October 3, 1969.  He was discharged under conditions other than honorable on November 28, 1972.  

2.  The actions that led to the decedent 's discharge, which included charges of absences without official leave and state convictions, constituted willful and persistent misconduct.

3.  The decedent was not insane at the time he committed his in service misconduct. 

4.  The decedent 's discharge is considered dishonorable.


CONCLUSION OF LAW

The character of the decedent 's discharge from military service for the period from February 1968 to November 1972 is under dishonorable conditions and constitutes a bar to entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 and Supp 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2009, VA advised the appellant of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA has also satisfied its duty to assist.  This case was remanded in February 2012 for further development to include requesting service personnel records from the National Personnel Records Center, requesting records from the Department of the Army and medical records from the Wake Memorial Hospital.  All available records were obtained and associated with the record.  A search of Womack Army Memorial for psychiatric evaluations yielded negative results but additional service treatment records were furnished and associated with the record.  

There is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


ANALYSIS

The issue presented before the Board is whether the decedent 's character of discharge for his period of service from October 1969 to November 1972 is a bar to eligibility for VA benefits. 

A person seeking VA benefits must first establish that they have attained the status of veteran for the period of service on which the claim was based.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12 (c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).  The regulatory bars provide that a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: including acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12 (b).

A review of the decedent 's service records show that he enlisted in the United States Army on February 9, 1968 for a 3 year period of obligated service.  He subsequently received an honorable short-term discharge on October 2, 1969, for the sole purpose of reenlistment.  He reenlisted on October 3, 1969.  During service, he had four absences without leave (AWOLs).  A January 1971 judgment and commitment from the State of North Carolina shows that the decedent was charged with giving worthless checks (4 cases), and forgery and uttering (20 cases or 40 counts).  He pled guilty to the misdemeanors of giving worthless checks and entered a plea of nolo contendere to each felony charge of forgery and uttering.  He was given a maximum sentence of seven years imprisonment.  On November 28, 1972 the decedent was discharged under conditions other than honorable.  

In the January 1991 administrative decision, it was stated that the decedent was tried and convicted for giving worthless checks, forgery and uttering in January 1971 while in AWOL status.  The RO further noted that because the decedent's AWOL started before he completed his initial obligated period of service, it does not qualify for an unconditional discharge and his entire service must be considered as one.  The RO determined that based on the length of service, periods of AWOL and conviction by the Civil Court his service is not characterized as honest, faithful and meritorious.  It was concluded that his discharge on November 28, 1972 was issued under dishonorable conditions and precludes entitlement to VA benefits with the exception of health care.  The decedent applied to the Board for the Correction of Military Records to upgrade his discharge.  The request was denied in June 1998, December 2002 and October 2003. 

Based on the evidence of record, the Board finds that the decedent 's discharge is disqualifying because it was based on willful and persistent misconduct under 3.12(d)(4).  In this regard, as noted above, the decedent was discharged for his periods of AWOL and conviction by the state court.  The record indicates that the decedent repeatedly absented himself without permission for extended periods of time.  The Board does not find that his conduct constitutes a minor offense.  Furthermore, he was tried in state court and convicted of numerous charges of giving worthless checks, forgery and uttering.  The above demonstrates a willful and persistent course of behavior that can only be labeled as misconduct.  The decedent 's actions cannot reasonably be described as either isolated or infrequent as he was charged with four counts of giving worthless checks and 40 counts of forgery and uttering.  Moreover, his actions resulted in state convictions.  As such, the decedent 's discharge is considered to have been under dishonorable conditions and his discharge is a bar to VA benefits under 38 C.F.R. § 3.12(d)(4).  

The Board acknowledges the decedent's contentions that he received an honorable discharge during his initial period of service.  The DD-214 from his initial period of service from February 9, 1968 to October 2, 1969 indicates that it was 'honorable.'  To the extent that the decedent argues that he deserves benefits based on his initial honorable discharge in October 1969, the Board notes that this discharge was a "short-term discharge" conditional on the decedent 's reenlistment.  In general, a discharge must be unconditional for it to enable a person to receive benefits.  Consequently, the conditional honorable discharge in 1969 does not confer entitlement to benefits.  The entire period of service constitutes one period of service and entitlement will be determined by the final character of such service.  38 C.F.R. § 3.13(b).  

The Board further finds that the evidence does not demonstrate that the decedent was insane for VA compensation purposes at the time of the acts.  Discharge under dishonorable conditions is a bar to payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The decedent argues that he committed the offenses because of PTSD and his mental state of mind at that time.  According to him, he was insane during the time in which he committed the offenses that led to his discharge.  Service records show that the decedent was sent for psychiatric evaluation in August 1970.  The record, however, does not document if such examination was conducted and if so the findings.  During his state trial, the decedent claims to have committed the offenses in support of his drug habit.  The decedent's brother testified that the appellant changed as a result of service and his mother described behavioral changes in the decedent to include sleep difficulty, reckless driving, isolation and uneasiness during service.  

To the extent that the decedent and his family claim he had mental illness and/or was insane during the time in which he committed the offenses, the Board finds that they are not competent to render such opinions.  To that end, as laypersons the decedent and his family are competent to report symptoms and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges the lay contentions, but notes that as lay persons, they are not competent to render diagnoses and/or opinions on a complex medical question such as presented here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because psychiatric disorders and the determination of sanity are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  As such, the unsubstantiated statements of the decedent and his family regarding whether he was insane during the time frame in question are found to lack competency.

Furthermore, the Board notes that mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In February 2002, a private psychiatrist diagnosed the decedent with "post traumatic stress disorder (PTSD), chronic, delayed type" that is related to combat service.  By its nature, that diagnosis means that the decedent did not have PTSD concurrent with the acts that led to his discharge.  While the decedent has submitted lay evidence showing symptoms of mental illness during service and a post service diagnosis of PTSD, he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show insanity at the time he committed the offenses that lead to his discharge.  The burden is on the decedent to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Such evidence has not been submitted.  Consequently, this exception is not applicable, and the character of discharge is considered a bar to VA benefits. 

In sum, the decedent was discharged from active military service under other than honorable conditions for being AWOL and conviction for offenses which the Board finds to be willful and persistent.  Moreover, he has not shown he was insane during the time he committed the offense.  As such, the character of his discharge is considered dishonorable for VA purposes.  The claim is denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

The character of the decedent 's service from October 1969 to November 1972 is a bar to entitlement to VA benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


